Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 1 of 45




                                                             PFE000001
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 2 of 45




                                                             PFE000002
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 3 of 45




                                                             PFE000003
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 4 of 45




                                                             PFE000004
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 5 of 45




                                                             PFE000005
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 6 of 45




                                                             PFE000006
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 7 of 45




                                                             PFE000007
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 8 of 45




                                                             PFE000008
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 9 of 45




                                                             PFE000009
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 10 of 45




                                                             PFE000010
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 11 of 45




                                                             PFE000011
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 12 of 45




                                                             PFE000012
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 13 of 45




                                                             PFE000013
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 14 of 45




                                                             PFE000014
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 15 of 45




                                                             PFE000015
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 16 of 45




                                                             PFE000016
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 17 of 45




                                                             PFE000017
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 18 of 45




                                                             PFE000018
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 19 of 45




                                                             PFE000019
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 20 of 45




                                                             PFE000020
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 21 of 45




                                                             PFE000021
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 22 of 45




                                                             PFE000022
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 23 of 45




                                                             PFE000023
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 24 of 45




                                                             PFE000024
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 25 of 45




                                                             PFE000025
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 26 of 45




                                                             PFE000026
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 27 of 45




                                                             PFE000027
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 28 of 45




                                                             PFE000028
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 29 of 45




                                                             PFE000029
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 30 of 45




                                                             PFE000030
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 31 of 45




                                                             PFE000031
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 32 of 45




                                                             PFE000032
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 33 of 45




                                                             PFE000033
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 34 of 45




                                                             PFE000034
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 35 of 45




                                                             PFE000035
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 36 of 45




                                                             PFE000036
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 37 of 45




                                                             PFE000037
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 38 of 45




                                                             PFE000038
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 39 of 45




                                                             PFE000039
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 40 of 45




                                                             PFE000040
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 41 of 45




                                                             PFE000041
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 42 of 45




                                                             PFE000042
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 43 of 45




                                                             PFE000043
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 44 of 45




                                                             PFE000044
Case 1:20-cv-04920-MKV Document 46-2 Filed 11/16/20 Page 45 of 45




                                                             PFE000045
